Order entered June 8 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01060-CR
                                      No. 05-15-01061-CR
                                      No. 05-15-01062-CR

                           DANNY RICHARD MINOR, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
        Trial Court Cause Nos. 416-82236-2014, 416-82237-2014, & 416-82238-2014

                                            ORDER
       The Court REINSTATES these appeals.
       On May 2, 2016, we ordered the trial court to make findings regarding why appellant’s
brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the
appeals; (2) appellant is indigent and represented by court-appointed counsel William “Bill”
Schultz; (3) counsel’s explanation for the delay in filing appellant’s brief is due to his work load
and the extensive record in these cases, and (4) counsel will file appellant’s brief no later than
July 11, 2016.
       We ORDER appellant to file his brief on or before July 11, 2016.


                                                       /s/   ADA BROWN
                                                             JUSTICE